Brown, Judge, concurring in part and dissenting in part.
[16] I concur with the majority's conclusion in Part II that the County may still exercise its option to purchase the Center pursuant to the 1992 Lease. However, I respectfully disagree with Part I of the opinion, do not find Ind. Code §§ 36-9-13-22(a)(6) and 36-1-11-8 to be in irreconcilable conflict, and would find that in this instance the County should be able to rely on the authority granted in Ind. Code § 36-1-11-8. Further, Ind. Code § 36-1-11-8 contemplates a transfer or exchange of property made specifically to "a governmental entity," a condition which is not present in Ind. Code § 36-9-13-22(a)(6).
[17] For these reasons I respectfully concur in part and dissent in part.